

Exhibit 10.1


COMSCORE, INC.
EXECUTIVE EMPLOYMENT AGREEMENT
This Executive Employment Agreement (the “Agreement”) is made and entered into
by and between Bryan Wiener (“Executive”) and comScore, Inc., a Delaware
corporation (the “Company”), effective as of May 30, 2018 (the “Effective
Date”).
RECITALS
1.The Board of Directors of the Company (the “Board”) believes that it is in the
best interests of the Company and its stockholders to assure that the Company
will have the dedication and objectivity of Executive, to provide Executive with
an incentive to commence and continue his employment, and to motivate Executive
to maximize the value of the Company for the benefit of its stockholders.
2.The Board believes that it is imperative to provide Executive with certain
severance benefits upon Executive’s termination of employment under certain
circumstances. These benefits will provide Executive with enhanced financial
security and incentive and encouragement to remain with the Company.
3.Certain capitalized terms used in the Agreement are defined in Section 9
below.


AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:


1.     Term of Agreement. This Agreement will have an initial term of three (3)
years commencing on the Effective Date (the “Initial Term”). On the third
anniversary of the Effective Date, and on each anniversary of such date
thereafter, this Agreement will renew automatically for an additional one (1)
year term (each an “Additional Term” and together with the Initial Term, the
“Employment Term”), unless either party provides the other party with written
notice of non-renewal at least sixty (60) days prior to the date of automatic
renewal. If the Company provides such written notice of non-renewal, then
Executive’s employment with the Company shall be terminated on the last day of
the Employment Term, and such termination of employment shall be treated as a
termination without Cause by the Company entitling Executive to the applicable
benefits under Section 6.
2.     At-Will Employment. The Company and Executive acknowledge that
Executive’s employment is and will continue to be at-will, as defined under
applicable law. If Executive’s employment terminates for any reason, Executive
will not be entitled to any payments, benefits, damages, awards or compensation
other than as provided by this Agreement, the payment of accrued but unpaid
wages or other compensation, as required by law, as may otherwise be available
in accordance with the Company’s established employee plans, and any
unreimbursed reimbursable expenses, and this Agreement supersedes all prior
agreements or arrangements relating to the same.







--------------------------------------------------------------------------------




3.    Employment.
(a)    Employment Term. The Company hereby employs Executive as Chief Executive
Officer of the Company, on the terms set forth herein, for the Employment Term.
(b)    Position and Duties. During the Employment Term, Executive shall serve in
the capacity of Chief Executive Officer of the Company and shall report directly
to the Board. During employment with the Company, Executive agrees to devote
Executive’s full business time, ability, knowledge and attention solely to the
business affairs and interests of the Company; provided, however, that Executive
may serve on the board of directors of one public company other than the Company
at any time during the Employment Term and provided that such board service does
not violate applicable law or the Company’s Code of Business Conduct and Ethics
or involve service on the board of a competitor or major customer, in each case,
as determined by the Board. Executive agrees to perform such services and assume
such duties and responsibilities as are assigned to the best of Executive’s
abilities, skills and efforts and will abide by applicable Company policies and
directives as they exist from time to time to the extent not in conflict with
applicable law.
(c)    Board Nomination. Throughout the Employment Term while Executive is
employed by the Company, the Company will nominate Executive to serve during the
Employment Term as a member of the Board and will support his election to the
Board. Unless otherwise agreed with the Board, Executive will resign as a member
of the Board upon his termination of employment from the Company.
(d)    Work Location. During the Employment Term, Executive’s principal place of
employment shall be the Company’s offices in Manhattan, New York. The Company
may direct Executive to engage in such reasonable travel as the performance of
Executive’s duties may require or the Company may reasonably request.
4.    Compensation.
(a)    Base Salary. In consideration of Executive’s ongoing services to the
Company, during the Employment Term, the Company will pay Executive a gross base
salary at the rate of $525,000 per year (“Base Salary”), which Base Salary shall
be reviewed for increase, but not decrease, at such time or times as the Company
determines in its sole discretion. Executive’s Base Salary will be paid in
accordance with the Company’s standard payroll schedule.
(b)    Annual Incentive. Beginning with the Company’s 2018 fiscal year, during
the Employment Term, Executive shall be eligible for an annual incentive
compensation opportunity, with a target award equal to 100% of Base Salary.
Payment of the annual incentive compensation, if any, will be based on the
attainment of one or more pre-established Company and individual performance
goals established by the Compensation Committee of the Board (the “Committee”)
pursuant to the terms of the Company’s annual incentive program in consultation
with Executive. For 2018 only, the annual incentive compensation payout shall be
no less than 75% of Executive’s target award, without pro-ration.
(c)    Sign-On Equity Grant. Subject to approval by the Committee once the
Company can grant equity awards under its 2018 Equity and Incentive Compensation
Plan (the


-2-

--------------------------------------------------------------------------------




“2018 Plan”), Executive shall be granted an award of restricted stock units with
a grant date target value of $1,500,000 (the “Sign-On RSUs”) under the 2018 Plan
as soon as practicable after the 2018 Plan is approved by the Company’s
stockholders. The number of restricted stock units shall be based on the average
closing trading price of the Company’s common stock (the “Signing Date Price”)
for the 10 trading days preceding (but not including) the date this Agreement is
signed by the Company (the “Signing Date”), which shall occur not later than 5
business days after Executive executes this Agreement. The Sign-On RSUs shall be
subject to the terms and conditions of the 2018 Plan and the equity award
agreement evidencing the Sign-On RSUs and shall vest on the third anniversary of
the Effective Date provided that Executive remains continuously employed by the
Company through such date, subject to being earned based on the attainment of
the following Company stock price hurdles:
(i)    if Company stock price is maintained at 135% of the Signing Date Price
for at least 65 consecutive trading days at any point during the five year
period following the date of the award (the “Trading Measurement Period”), 1/3
of the Sign-On RSUs will be earned (rounded down to the nearest whole share);
(ii)    if Company stock price is maintained at 165% of the Signing Date Price
for at least 65 consecutive trading days during the Trading Measurement Period,
an additional 1/3 of the Sign-On RSUs will be earned (rounded down to the
nearest whole share); and
(iii)    if Company stock price is maintained at 200% of the Signing Date Price
for at least 65 consecutive trading days during the Trading Measurement Period,
the remaining 1/3 of the Sign-On RSUs will be earned.
If the highest stock price maintained for at least 65 consecutive trading days
during the Trading Measurement Period is between the hurdles set forth above,
then the portion of the Sign-On RSUs earned will be determined based on
straight-line mathematical interpolation. If the highest hurdle above has not
been met at the time of the third anniversary of the Signing Date, the earned
portion of the Sign-On RSUs will be paid to Executive promptly following such
third anniversary, and any unearned portion of the Sign-On RSUs may be earned
based on stock price performance between such date and the fifth anniversary of
the Signing Date. In the event of a Change in Control, the Sign-On RSUs will
become fully vested as to any remaining time-based vesting conditions, and
achievement of any stock price hurdles under clauses (i) – (iii) above that have
not been met as of the Change in Control will be determined based on the per
share price paid in connection with the Change in Control. The Sign-On RSUs will
be structured such that they will be settled within the short-term deferral
period set forth in Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”). In the event that the Company does not grant the Sign-On
RSUs to Executive before the first anniversary of the Effective Date, it will,
on such anniversary date, pay Executive a lump sum cash payment (in lieu of the
Sign-On RSUs) equal to $1,500,000.
(d)    Long-Term Incentive Compensation. Beginning with the 2018 fiscal year,
during the Employment Term, Executive shall be eligible to participate in the
Company’s long-term incentive compensation programs (subject to the approval of
such programs and participation by the Committee). During the Employment Term,
Executive’s annual target opportunity under the 2018 Plan shall be $4,000,000,
which target opportunity shall be reviewed for increase, but not decrease, at
such time or times as the Committee determines in its sole discretion. For the
2018


-3-

--------------------------------------------------------------------------------




fiscal year, the target opportunity will be comprised of the following awards:
60% time vesting restricted stock units that will vest no less favorably than in
three substantially equal installments on each of the first three anniversaries
of the grant date, subject to Executive’s continued employment on the applicable
vesting date; and 40% performance-based restricted stock units, which will vest
no less favorably than vesting schedules and performance criteria applicable to
any senior executives of the Company. The conversion of Executive’s 2018 annual
target opportunity into a number of equity awards shall be based on the Signing
Date Price and any vested 2018 restricted stock units will be settled on the
earlier of a Change of Control or, subject to Section 7(c)(iii), a separation
from service within the meaning of Section 409A of the Code. Further, the 2019
long-term incentive grants will be made, subject to the approval of the
Committee, in the first quarter of 2019, and shall not be withheld in the event
that the Company is contemplating a corporate transaction at such time.
(e)    Sign-On Bonus. The Company shall pay Executive an aggregate signing bonus
equal to $1,100,000 in two equal installments. 50% of such amount will be paid
within 30 days of the Effective Date. The remaining 50% of such amount will be
paid on the date that is 18 months after the Effective Date, subject to
Executive’s continued employment; provided, however, that if prior to such
payment date, Executive is terminated without Cause or a Change in Control is
consummated, then the remaining installment will be paid in connection with
Executive’s termination or the Change in Control.
(f)    Certain Board Compensation. Executive will receive prorated cash
retainers and a prorated equity award for the period during which he serves as a
non-employee member of the Board through the Effective Date, as prescribed by
the Company’s director compensation program in effect on the Effective Date,
provided that any equity award may only be granted once the Company can grant
equity awards under the 2018 Plan.
5.    Benefits and Reimbursements.
(a)    Standard Benefits Package. During the Employment Term, Executive will be
eligible to participate in all employee benefit plans which the Company makes
available to senior executive officers (including the Company’s qualified
retirement plan), in a manner no less favorable than other senior executive
officers of the Company, according to the terms of the plans and policies as
they exist from time to time.
(b)    Expenses. The Company will reimburse Executive for all reasonable and
necessary out-of-pocket business, entertainment, and travel expenses incurred by
Executive in the performance of Executive’s duties hereunder, provided that
Executive submits such documentation as may be reasonably necessary to
substantiate that all such expenses were incurred in the performance of his
duties and are consistent with and subject to the policies of the Company in
effect from time to time as to the kind and amount of such expenses. All
reimbursements will be made in compliance with Section 409A of the Code.
(c)    Negotiation Fees. The Company hereby agrees to reimburse Executive for
his reasonable attorneys' fees and other reasonable expenses incurred in
connection with the negotiation of this Agreement, up to a maximum of $75,000.
Such amounts will be paid promptly following receipt of an invoice from
Executive (the specific description of services on which may be redacted), no
later than 30 days following such receipt but in all events in 2018.


-4-

--------------------------------------------------------------------------------




6.    Severance Benefits.
(a)    Termination without Cause or Resignation for Good Reason Absent a Change
of Control. If the Company terminates Executive’s employment with the Company
without Cause (other than as described in Section 6(b)), or if Executive resigns
from such employment for Good Reason, then, subject to Section 7, Executive will
receive the following:
(i)    Accrued Compensation. Notwithstanding the provisions in Section 7, the
Company will pay Executive all accrued but unpaid vacation, expense
reimbursements, wages, and other benefits due to Executive under any
Company-provided plans, policies, and arrangements.
(ii)     Severance Payment. Executive will be paid continuing payments of
severance pay at an annual rate equal to the sum of Executive’s annual base
salary and target short-term incentive award, as then in effect, for 2 years
from the date of such termination of employment, to be paid periodically in
accordance with the Company’s normal payroll policies.


(iii)    Short-Term Incentive. At such time as the Company pays short-term
incentive awards, if any, to senior executives of the Company for the year in
which Executive’s termination occurs, the Company shall pay Executive a lump sum
cash amount equal to the product obtained by multiplying (A) the full-year
short-term incentive award that Executive would have earned had Executive
remained employed through the end of the calendar year in which the termination
of employment occurs based on the degree of satisfaction of the applicable
performance objectives (except that any individual subjective performance
objectives will be deemed achieved at the target level), by (B) a fraction, the
numerator of which is the total number of days that have elapsed during the
calendar year through the date of termination of employment and the denominator
of which is the total number of days in such calendar year.
(iv)    Continued Executive Benefits. If Executive elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) within the time period prescribed pursuant to COBRA for
Executive and Executive’s eligible dependents, then the Company will reimburse
Executive for the COBRA premiums for such coverage (at the coverage levels in
effect immediately prior to Executive’s termination) for the period coincident
with the severance benefit period set forth above. The reimbursements will be
made by the Company to Executive consistent with the Company’s normal expense
reimbursement policy. Notwithstanding the foregoing, should the Company
determine in its sole discretion that it cannot provide the above COBRA benefits
without potentially violating applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), the Company will in lieu thereof
provide to the Executive a taxable monthly payment for the same period in an
amount equal to the monthly COBRA premium Executive would be required to pay to
continue his group health coverage in effect on the date of his termination of
employment (which amount will be based on the premium for the first month of
COBRA coverage), which payments will be made regardless of whether the Executive
elects COBRA continuation coverage.
(v)    Vesting Acceleration of Equity Awards. Executive’s then outstanding and
unvested Equity Awards will be subject to the following treatment (and otherwise
be subject to terms consistent with the applicable plan and award agreements,
including the time for payment of such Equity Awards):


-5-

--------------------------------------------------------------------------------




(A)    Equity Awards that are not subject to the attainment of performance goals
will become vested in amount equal to (1) the product of (a) the total number of
shares subject to such Equity Award and (b) a fraction (not to exceed 1), the
numerator of which is equal to the sum of the total number of days that have
elapsed from the grant date of the applicable Equity Award to the date of the
termination of employment plus 365, and the denominator of which is equal to the
full number of days in the vesting period of such award, less (2) the number of
shares that had already become vested as of the date of such termination of
employment in respect of such Equity Award; and
(B)    Equity Awards that are subject to vesting upon the attainment of
performance goals shall become vested in an amount equal to (1) the product of
(a)  the total number of shares that would be earned at the end of the
performance period if Executive had remained continuously employed through the
end of such performance period based on actual performance in accordance with
the terms of the plan and agreement under which such Equity Awards were granted
and (b) a fraction (not to exceed 1), the numerator of which is the sum of the
number of days that have elapsed from the grant date of the applicable award to
the date of the termination of employment plus 365, and the denominator of which
is the full number of calendar days in the vesting period of such award, less
(2) the number of shares that had already become vested as of the date of such
termination of employment in respect of such Equity Award; provided, however,
that such award will be settled at the time when awards are settled under the
terms of the applicable plan and award agreement for individuals who remain
employed through the end of the performance period.
(b)     Termination without Cause or Resignation for Good Reason in Connection
with a Change of Control. If the Company terminates Executive’s employment with
the Company without Cause, or if Executive resigns from such employment for Good
Reason, and such event occurs on or within twenty-four (24) months after a
Change of Control, then subject to Section 7, Executive will receive the
following:
(i)     Accrued Compensation. Notwithstanding the provisions in Section 7, the
Company will pay Executive all accrued but unpaid vacation, expense
reimbursements, wages, and other benefits due to Executive under any
Company-provided plans, policies, and arrangements (“Accrued Items”).
(ii)     Severance Payment. On the 60th day following the termination of
employment, Executive will receive a lump sum payment (less applicable
withholding taxes) in amount equal to the sum of (A) an amount equal to two (2)
years of Executive’s annual base salary as in effect immediately prior to
Executive’s termination date or, if greater, at the level in effect immediately
prior to the Change of Control plus (B) an amount equal to 200% of Executive’s
target short-term incentive award for the year in which the termination of
employment occurs.


(iii)    Short-Term Incentive. On the 60th day following the termination of
employment, the Company shall pay Executive a lump sum cash amount equal to the
product obtained by multiplying (A) an amount equal to the greater of
(1) Executive’s target short-term incentive award for the year of termination of
employment and (2) the projected full-year short-term incentive award that
Executive would be expected to earn had he remained employed through the end of
the calendar year in which the termination of employment occurs (as determined
in good


-6-

--------------------------------------------------------------------------------




faith by the Committee), by (B) a fraction, the numerator of which is the total
number of days that have elapsed during the calendar year through the date of
termination of employment and the denominator of which is the total number of
days in such calendar year.
(iv)     Continued Executive Benefits. If Executive elects continuation coverage
pursuant to COBRA within the time period prescribed pursuant to COBRA for
Executive and Executive’s eligible dependents, then the Company will reimburse
Executive for the COBRA premiums for such coverage (at the coverage levels in
effect immediately prior to Executive’s termination) for the period coincident
with the severance period set forth above. The reimbursements will be made by
the Company to Executive consistent with the Company’s normal expense
reimbursement policy. Notwithstanding the foregoing, should the Company
determine in its sole discretion that it cannot provide the above COBRA benefits
without potentially violating applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), the Company will in lieu thereof
provide to the Executive a taxable monthly payment for the same period in an
amount equal to the monthly COBRA premium Executive would be required to pay to
continue his group health coverage in effect on the date of his termination of
employment (which amount will be based on the premium for the first month of
COBRA coverage), which payments will be made regardless of whether the Executive
elects COBRA continuation coverage.
(v)     Vesting Acceleration of Equity Awards. Executive’s then outstanding and
unvested Equity Awards as of the date of the termination of employment will be
subject to the following treatment (and otherwise be subject to the terms
consistent with the applicable plan and award agreements, including the time for
payment of such award):
(A)    Equity Awards that are not subject to the attainment of performance goals
will become vested in full; and
(B)    Equity Awards that are subject to vesting upon the attainment of
performance goals shall become vested in amount equal to either (a) the target
number of shares subject to the Equity Award or (b) if at least 50% of the
applicable performance period has been completed as of the date of termination
and it would result in a greater number of shares becoming vested, the projected
total number of shares that would be expected to be earned had Executive
remained employed through the end of the applicable performance period (as
determined good faith by the Committee), less the number of shares that had
already become vested as of the date of such termination of employment in
respect of such Equity Award.
(c)    Voluntary Resignation; Termination for Cause. If Executive’s employment
with the Company terminates (i) voluntarily by Executive (other than for Good
Reason) or (ii) for Cause by the Company, then Executive will not be entitled to
receive severance or other benefits except for (i) the Accrued Items and (ii)
those severance or other benefits (if any) as may then be established under the
Company’s then existing severance and benefits plans and practices or pursuant
to other written agreements with the Company.
(d)    Disability; Death. If the Company terminates Executive’s employment as a
result of Executive’s Disability, or Executive’s employment terminates due to
his death, then Executive will not be entitled to receive any other severance or
other benefits, except for (i) Accrued Items, and (ii) those severance or other
benefits (if any) as may then be established under the


-7-

--------------------------------------------------------------------------------




Company’s then existing written severance and benefits plans and practices or
pursuant to other written agreements with the Company.
(e)     Exclusive Remedy. In the event of a termination of Executive’s
employment as set forth in Section 6(a) or (b) of this Agreement, the provisions
of Section 6 are intended to be and are exclusive and in lieu of any other
rights or remedies to which Executive or the Company otherwise may be entitled,
whether at law, tort or contract, in equity, or under this Agreement (other than
the payment of accrued but unpaid wages, as required by law, and any
unreimbursed reimbursable expenses). Executive will be entitled to no benefits,
compensation or other payments or rights upon a termination of employment other
than those benefits expressly set forth in Section 6 of this Agreement.
7.    Conditions to Receipt of Severance
(a)    Release of Claims Agreement. The receipt of any severance payments or
benefits pursuant to this Agreement is subject to Executive signing and not
revoking a separation agreement and release of claims substantially in the form
attached hereto as Appendix A acceptable to the Company (the “Release”), which
must become effective and irrevocable no later than the sixtieth (60th) day
following Executive’s termination of employment (the “Release Deadline”). If the
Release does not become effective and irrevocable by the Release Deadline,
Executive will forfeit any right to severance payments or benefits under this
Agreement. In no event will severance payments or benefits be paid or provided
until the Release actually becomes effective and irrevocable. Except as required
by Section 7(c) or as otherwise expressly provided in Section 6, any severance
payments or benefits under this Agreement will be paid, or, in the case of
installments, will commence, in the first payroll following the effective date
of the Release, but not later than fourteen (14) days following the effective
date of the Release.
(b)    Confidential Information and Invention Assignment Agreements. Executive’s
receipt of any payments or benefits under Section 6 will be subject to Executive
continuing to comply with the terms of the At Will Employment, Confidential
Information, Invention Assignment and Arbitration Agreement attached as Appendix
B hereto, between the Company and Executive, as such agreement may be amended
from time to time. Notwithstanding anything in this Agreement to the contrary,
nothing in this Agreement prevents Executive from providing, without prior
notice to the Company, information to governmental authorities regarding
possible legal violations or otherwise testifying or participating in any
investigation or proceeding by any governmental authorities regarding possible
legal violations, and for purpose of clarity Executive is not prohibited from
providing information voluntarily to the Securities and Exchange Commission
pursuant to Section 21F of the Securities Exchange Act of 1934, as amended.
(c)    Section 409A.
(i)    Notwithstanding anything to the contrary in this Agreement, no severance
pay, separation benefits or other amounts paid to be paid or provided to
Executive on a termination of employment, if any, pursuant to this Agreement
that, when considered together with any other severance payments or separation
benefits, are considered deferred compensation under Section 409A of the Code,
and the final regulations and any guidance promulgated thereunder
(“Section 409A”) (together, the “Deferred Payments”) will be paid or otherwise
provided until


-8-

--------------------------------------------------------------------------------




Executive has a “separation from service” within the meaning of Section 409A.
Similarly, no severance payable to Executive, if any, pursuant to this Agreement
that otherwise would be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A‑1(b)(9) will be payable until Executive has a “separation from
service” within the meaning of Section 409A.
(ii)    It is intended that none of the severance payments under this Agreement
will constitute Deferred Payments but rather will be exempt from Section 409A as
a payment that would fall within the “short-term deferral period” as described
in Section 7(c)(iv) below or resulting from an involuntary separation from
service as described in Section 7(c)(v) below. However, any severance payments
or benefits under this Agreement that would be considered Deferred Payments will
be paid on, or, in the case of installments, will not commence until, the
sixtieth (60th) day following Executive’s separation from service, or, if later,
such time as required by Section 7(c)(iii). Except as required by Section
7(c)(iii), any installment payments that would have been made to Executive
during the sixty (60) day period immediately following Executive’s separation
from service but for the preceding sentence will be paid to Executive on the
sixtieth (60th) day following Executive’s separation from service and the
remaining payments shall be made as provided in this Agreement.
(iii)    Notwithstanding anything to the contrary in this Agreement, if
Executive is a “specified employee” within the meaning of Section 409A at the
time of Executive’s termination (other than due to death), then the Deferred
Payments, if any, that are payable within the first six (6) months following
Executive’s separation from service, will become payable on the first payroll
date that occurs on or after the date six (6) months and one (1) day following
the date of Executive’s separation from service. All subsequent Deferred
Payments, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if Executive dies following Executive’s separation from service, but
before the six (6) month anniversary of the separation from service, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Payments will be payable in accordance with the payment
schedule applicable to each payment or benefit. Each payment and benefit payable
under this Agreement is intended to constitute a separate payment under Section
1.409A-2(b)(2) of the Treasury Regulations.
(iv)    Any amount paid under this Agreement that satisfies the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations will not constitute Deferred Payments for purposes of
clause (i) above.
(v)    Any amount paid under this Agreement that qualifies as a payment made as
a result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit (as defined below) will not constitute Deferred Payments for purposes
of clause (i) above.
(vi)    The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are


-9-

--------------------------------------------------------------------------------




necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition before actual payment to Executive under Section 409A.
(vii)    To the extent any reimbursement or in-kind benefit provided under this
Agreement is a Deferred Payment (i) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year; (ii) the reimbursement of an eligible
expense must be made on or before the last day of the calendar year following
the calendar year in which the expense was incurred; and (iii) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.
8.    Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and (ii)
but for this Section 8, would be subject to the excise tax imposed by Section
4999 of the Code, then Executive’s benefits under Section 6 will be either:
(a)    delivered in full, or
(b)    delivered as to such lesser extent which would result in no portion of
such benefits being subject to excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code. If a reduction in severance and other
benefits constituting “parachute payments” is necessary so that benefits are
delivered to a lesser extent, reduction will occur in the following order: (i)
reduction of cash payments; (ii) cancellation of awards granted “contingent on a
change in ownership or control” (within the meaning of Code Section 280G), (iii)
cancellation of accelerated vesting of equity awards; (iv) reduction of employee
benefits. In the event that acceleration of vesting of equity award compensation
is to be reduced, such acceleration of vesting will be cancelled in the reverse
order of the date of grant of Executive’s equity awards.
Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 8 will be made in writing by the Company’s
independent public accountants immediately prior to a Change of Control or such
other person or entity to which the parties mutually agree (the “Accountants”),
whose determination will be conclusive and binding upon Executive and the
Company. For purposes of making the calculations required by this Section 8, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Company
and Executive will furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make a determination under
this Section. The Company will bear all costs the Accountants may incur in
connection with any calculations contemplated by this Section 8.


-10-

--------------------------------------------------------------------------------




9.    Definition of Terms. The following terms referred to in this Agreement
will have the following meanings:
(a)    Cause. “Cause” will mean:


(i)    Executive’s indictment, plea of nolo contendere or conviction, of any
felony or of any crime involving dishonesty by Executive;


(ii)    a material breach by Executive of Executive’s duties or of a Company
policy that is not cured by Executive within 30 days following written notice of
same to the Executive by the Company, to the extent such breach is curable; or


(iii)    a commission of any act of dishonesty, embezzlement, theft, fraud or
misconduct by Executive with respect to the Company, any of which in the good
faith and reasonable determination of the Board or the Committee is materially
detrimental to the Company, its business or its reputation.
(b)    Change of Control. “Change of Control” will mean the occurrence of any of
the following events:
(i)    Change in Ownership of the Company. A change in the ownership of the
Company which occurs on the date that any one person, or more than one person
acting as a group (“Person”), acquires ownership of the stock of the Company
that, together with the stock held by such Person, constitutes more than 50% of
the total voting power of the stock of the Company, except that any change in
the ownership of the stock of the Company as a result of a private financing of
the Company that is approved by the Board will not be considered a Change of
Control; or
(ii)    Change in Effective Control of the Company. A change in the effective
control of the Company which occurs on the date that a majority of members of
the Board is replaced during any twelve (12) month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election. For purposes of this
clause (ii), if any Person is considered to be in effective control of the
Company, the acquisition of additional control of the Company by the same Person
will not be considered a Change of Control; or
(iii)    Change in Ownership of a Substantial Portion of the Company’s Assets. A
change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any Person acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to or more than 50% of the total gross fair market value of all of
the assets of the Company immediately prior to such acquisition or acquisitions.
For purposes of this subsection 9(b)(iii), gross fair market value means the
value of the assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.


-11-

--------------------------------------------------------------------------------




For these purposes, persons will be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of stock, or similar business transaction with the Company.


Notwithstanding the foregoing provisions of this definition, a transaction will
not be deemed a Change of Control unless the transaction qualifies as a change
in control event within the meaning of Section 409A.
(c)    Disability. “Disability” will mean that Executive is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months.
Termination resulting from Disability may only be effected after at least thirty
(30) days’ written notice by the Company of its intention to terminate
Executive’s employment. In the event that Executive resumes the performance of
substantially all of his duties hereunder before the termination of his
employment becomes effective, the notice of intent to terminate will
automatically be deemed to have been revoked.
(d)    Equity Awards. “Equity Awards” will mean an Executive’s then unvested
outstanding stock options, stock appreciation rights, restricted stock units and
other Company equity compensation awards.
(e)    Good Reason. “Good Reason” will mean Executive’s termination of
employment within ninety (90) days following the expiration of any cure period
(discussed below) following the occurrence of one or more of the following,
without Executive’s consent:


(i)    The failure to pay Executive any material compensation due under the
terms of this Agreement or a material diminution in the Executive’s annual base
salary, annual target bonus or annual long-term target incentive opportunity
under this Agreement;
(ii)    A material reduction of Executive’s authority or responsibilities,
relative to Executive’s authority or responsibilities in effect immediately
prior to such reduction, or, following a Change of Control, a change in the
Executive’s reporting position such that Executive no longer reports directly to
the board of directors of the parent corporation in a group of controlled
corporations. Any change which results in Executive’s ceasing to serve as the
Chief Executive Officer of a publicly held company (other than as the result of
his voluntary resignation not at the request of the successor or its parent)
will be deemed to constitute a material change or reduction in Executive’s
authority and responsibilities constituting grounds for a Good Reason
termination;
(iii)    The relocation of Executive’s primary workplace to a location other
than Manhattan, New York; or
(iv)    The failure of the Company to make any equity awards to Executive prior
to the first anniversary of the Effective Date.
In addition, in order for a voluntary termination to be considered a termination
for “Good Reason,” Executive must provide written notice to the Company of the
existence of one or more of the above conditions within ninety (90) days of its
initial existence and the Company must be provided at


-12-

--------------------------------------------------------------------------------




least thirty (30) days from the notice to remedy the condition. Notwithstanding
the foregoing, a termination will not be considered a termination for “Good
Reason” if Executive’s conduct is such that Executive’s compensation is subject
to clawback provisions under any policy or agreement of the Company, or pursuant
to applicable law, statute, rule or regulation of any branch of the federal
government, or (2) either of the events described in subsections (i) and (ii) of
this Section 9(e) is caused by the intentional or reckless conduct of Executive.
(f)    Section 409A Limit. “Section 409A Limit” will mean the lesser of two (2)
times: (i) Executive’s annualized compensation based upon the annual rate of pay
paid to Executive during the Executive’s taxable year preceding the Executive’s
taxable year of Executive’s termination of employment as determined under, and
with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.
10.    Successors.
(a)     The Company’s Successors. Any successor to the Company (whether direct
or indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 10 or which becomes
bound by the terms of this Agreement by operation of law.
(b)    Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
11.    Notice.
(a)     General. Notices and all other communications contemplated by this
Agreement will be in writing and will be deemed to have been duly given when
sent electronically or personally delivered when mailed by U.S. registered or
certified mail, return receipt requested and postage prepaid or when delivered
by a private courier service such as UPS, DHL or Federal Express that has
tracking capability. In the case of Executive, notices will be sent to the
e-mail address or addressed to Executive at the home address, in either case
which Executive most recently communicated to the Company in writing. In the
case of the Company, electronic notices will be sent to the e-mail address of
the General Counsel and mailed notices will be addressed to its corporate
headquarters, and all notices will be directed to the attention of its General
Counsel.
(b)    Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason will be communicated by a notice of termination to the
other party


-13-

--------------------------------------------------------------------------------




hereto given in accordance with Section 11 of this Agreement. Such notice will
indicate the specific termination provision in this Agreement relied upon, will
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination under the provision so indicated, and will specify the
termination date (which will be not more than ninety (90) days after the giving
of such notice).
12.    Miscellaneous Provisions.
(a)     No Duty to Mitigate. Executive will not be required to mitigate the
amount of any payment contemplated by this Agreement, nor will any such payment
be reduced by any earnings that Executive may receive from any other source.
(b)    Waiver. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.
(c)    Headings. All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.
(d)    Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties with respect to the subject matter hereof.
No waiver, alteration, or modification of any of the provisions of this
Agreement will be binding unless in writing and signed by duly authorized
representatives of the parties hereto and which specifically mention this
Agreement.
(e)    Compensation Recovery. Notwithstanding anything in this Agreement to the
contrary, Executive acknowledges and agrees that this Agreement and any
compensation described herein are subject to the terms and conditions of the
Company’s clawback policy (if any) as may be in effect from time to time
specifically to implement Section 10D of the Securities Exchange Act of 1934, as
amended, and any applicable rules or regulations promulgated thereunder
(including applicable rules and regulations of any national securities exchange
on which the common stock of the Company may be traded) (the “Compensation
Recovery Policy”), and that applicable sections of this Agreement and any
related documents shall be deemed superseded by and subject to the terms and
conditions of the Compensation Recovery Policy from and after the effective date
thereof.
(e)    Choice of Law. The validity, interpretation, construction and performance
of this Agreement will be governed by the laws of the Commonwealth of Virginia
(with the exception of its conflict of laws provisions). Any claims or legal
actions by one party against the other arising out of the relationship between
the parties contemplated herein (whether or not arising under this Agreement)
will, subject to the terms of the At Will Employment, Confidential Information,
Invention Assignment and Arbitration Agreement attached as Appendix B hereto, be
commenced


-14-

--------------------------------------------------------------------------------




or maintained in any state or federal court located in the jurisdiction where
Executive resides, and Executive and the Company hereby submit to the
jurisdiction and venue of any such court.
(f)    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.
(g)    Withholding. All payments made pursuant to this Agreement will be subject
to withholding of applicable income, employment and other taxes.
(h)    Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.
[Signature Page to Follow]


-15-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.
COMPANY
 
 
COMSCORE, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Carol DiBattiste
 
 
 
 
 
 
 
 
 
 
Name:
Carol DiBattiste
 
 
 
 
 
 
 
 
 
 
Title:
General Counsel & Chief Compliance,
 
 
 
 
 
Privacy and People Officer
 
 
 
 
 
 
 
 
 
 
Date:
April 20, 2018
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXECUTIVE
 
By:
/s/ Bryan Wiener
 
 
 
 
 
 
 
 
 
 
Date:
April 20, 2018
 
 
 
 
 
 
 
 





-16-

--------------------------------------------------------------------------------





Appendix A


SEPARATION AGREEMENT


This Separation Agreement (“Agreement”) is made effective the Xth day of Month,
Year between comScore, Inc. (“Company”), a Delaware corporation, and Name
(“Employee”).
     
In consideration of the mutual promises contained in this Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, the undersigned, intending to be legally bound, state and agree as
provided below.


1.Separation. Employee’s last day of work with the Company and Employee’s
employment termination date will be Month ##, Year (the “Separation Date”). As
of the Separation Date, and to the extent consistent with applicable practices
and procedures, Employee will also be deemed to have resigned from all other
elected, appointed or otherwise held positions within the Company or from any
organization in which he represents the Company. Employee further agrees to
execute promptly upon reasonable request by the Company any additional documents
to effect the provisions of this Section 1.
2.Accrued Salary. The Company will pay Employee for all accrued salary earned
through the Separation Date, subject to standard payroll deductions and
withholdings, on the Company’s ordinary payroll dates. Employee agrees that, up
to and including the day on which Employee executes this Agreement, Employee has
been paid for all hours worked, including all overtime and all other amounts
due, and that Employee has not suffered any on-the-job injury for which Employee
has not already filed a claim.
3.Severance Benefits. Provided that Employee has signed, returned and not
revoked this Agreement, and has otherwise complied with all terms of this
Agreement and fulfilled all obligations hereunder, Employee will be entitled to
the following severance benefits.
a.
Severance. [To be paid in accordance with terms of Employment Agreement and type
of Termination.]



b.
Short-Term Incentive. [To be paid in accordance with terms of Employment
Agreement and type of Termination.]

4.Health Insurance. Employee’s group health insurance will terminate on the last
day of the month in which the Separation Date occurs. [To be treated in
accordance with terms of Employment Agreement and type of Termination.]
5.Vesting Acceleration of Equity Awards. Provided that Employee has signed,
returned and not revoked this Agreement and has otherwise complied with all
terms of this Agreement and fulfilled all obligations hereunder, [To be treated
in accordance with terms of Employment Agreement and type of Termination.]
6.Other Compensation or Benefits.  Employee acknowledges that, except as
expressly provided in this Agreement, Employee will not receive any additional
compensation, severance or benefits from the Company after the Separation Date.
If Employee elects to exercise Employee’s vested stock options, if any, Employee
must exercise such vested stock options within the specified terms and
conditions as indicated under the specific plan under which the options were
granted (and related award agreements).  Employee understands and agrees that,
except as otherwise provided in this Agreement, any unvested options, restricted
stock, restricted stock units and other equity awards shall cease to vest upon
termination of employment, and shall be forfeited and revert back to the
Company.
7.Adequate Consideration. Employee expressly understands and acknowledges that
the Company agrees to provide the above-stated payments and benefits in exchange
for Employee’s compliance with the terms set out in this


17





--------------------------------------------------------------------------------




Agreement. Employee further acknowledges and agrees that he is not entitled to
receive payment of any of the benefits, except those listed in this Paragraph 2,
absent execution of this Agreement. If Employee fails to comply with any of his
obligations under this Agreement during the term for payment described above,
Employee understands and acknowledges that the Company may cease making any of
the above-described payments and benefits. Employee also acknowledges that if
any payments are made to him under the terms of this Agreement, but are
suspended as a result of a breach by Employee of any provision of this
Agreement, then the payments made to Employee are satisfactory and adequate
consideration for the covenants and releases made by Employee.
8.Return of Company Property. Employee agrees to return all Company Property
that Employee has in Employee’s possession to the Company no later than the
Separation Date, and further agrees not to retain any Company documents or any
copies thereof. Company property shall include, but not be limited to: Company
files; manuals; notes; drawings; records; business plans and forecasts;
financial information; specifications; computer-recorded information; tangible
property (including, but not limited to: computers; tablets; smart phones; cell
phones; PDAs); credit cards; entry cards; identification badges and keys; and
any materials of any kind that contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof).
9.Proprietary Information and Noncompetition Obligations. Employee acknowledges
Employee’s continuing obligations under Employee’s At Will Employment,
Confidential Information, Invention Assignment and Arbitration Agreement, a copy
of which is attached hereto as Exhibit A, including but not limited to
Employee’s obligations related to confidentiality and noninterference with
customer and personnel relations. Notwithstanding anything herein or in Exhibit
A to the contrary, Employee shall not be held liable under this Agreement,
Exhibit A or any other agreement or any federal, state or local trade secret law
for making any confidential disclosure of a Company trade secret or other
confidential information to a government official or an attorney for purposes of
reporting or investigating a suspected violation of law or regulation, or in a
court filing under seal.
10.Confidentiality. The provisions of this Agreement will be held in strictest
confidence by Employee and the Company and will not be publicized or disclosed
in any manner whatsoever; provided, however, that: (a) Employee may disclose
this Agreement in confidence to Employee’s immediate family; (b) the parties may
disclose this Agreement in confidence to their respective attorneys,
accountants, auditors, tax preparers, and financial advisors; (c) the Company
may disclose this Agreement as necessary to fulfill standard or legally required
corporate reporting or disclosure requirements; (d) the parties may disclose
this Agreement insofar as such disclosure may be necessary to enforce its terms
or as otherwise required by law; and (e) the parties may disclose this Agreement
to government authorities.
11.Non-Disparagement. The Company agrees that it will refrain, that it will
direct its officers to refrain, (and that the Company will use its reasonable
best efforts to cause the Company’s directors to refrain) from making any
statement(s) that disparages Employee, and Employee agrees to refrain from
making any statement(s) that disparages the Company, its directors or officers.
Nothing in this provision, or in any other provision of this Agreement, should
be construed to limit the Employee from (i) complying with any valid subpoena or
court order (about which Employee shall provide the Company with prompt notice
within five business days of receipt of the subpoena or court order, a copy of
the subpoena or court order, and a transcript of any testimony, all to the
maximum extent permitted by applicable law); (ii) cooperating with any
government investigation; (iii) voluntarily communicating, without notice to or
approval by the Company, with any government agency regarding a potential
violation of any law or regulation; (iv) cooperating with any requests by
comScore; or (v) responding to untruthful statements made about him or defending
himself in connection with any litigation or investigation. Similarly, nothing
in this provision, or in any other provision of this Agreement, should be
construed to limit the Company or any of its directors, officers or employees
from (i) complying with any valid subpoena or court order; (ii) making
statements that it concludes in good faith after consultation with counsel (a)
are appropriate in filings, releases, and other documents prepared in connection
with applicable securities laws or (b) may otherwise be required under any other
applicable law; (iii) conducting in good faith investigations or inquiries
regarding any potential violation of law; (iv) communicating with any government
agency; or (v) responding


18





--------------------------------------------------------------------------------




to untruthful statements made about them or defending themselves in connection
with any litigation or investigation. The Company also confirms that, with
respect to employment verifications, all responses to requests for employment
verification will follow the Company’s policy to provide only dates of
employment, and last title held.
12.Tax Matters. The Company may withhold required federal, state and local taxes
from any and all payments contemplated by this Agreement. In addition to the
Company’s right to withhold, Employee will be responsible for any and all taxes,
interest and penalties that may be imposed with respect to the payments
contemplated by this Agreement.
13.General Release. Except as otherwise set forth in this Agreement, Employee
hereby releases, acquits and discharges the Company and its subsidiaries and
affiliates, and their officers, directors, agents, employees, attorneys,
shareholders, successors and assigns (collectively, the “Released Parties”), of
and from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys’ fees, damages, indemnities and obligations of every kind
and nature, in law, equity or otherwise, known or unknown, suspected or
unsuspected, disclosed and undisclosed, arising out of or in any way related to
agreements, events, acts or conduct at any time prior to and including the
execution date of this Agreement, including but not limited to: all such claims
and demands directly or indirectly arising out of or in any way connected with
Employee’s employment with the Company or the termination of that employment;
claims or demands related to salary, incentive payments, commissions, bonuses,
stock, stock options, or any other ownership interests in the Company, vacation
pay, fringe benefits, expense reimbursements, severance pay, or any other form
of compensation; claims pursuant to federal, state or local law, statute or
cause of action including, but not limited to, the federal Civil Rights Act of
1964, as amended; the federal Americans with Disabilities Act of 1990, as
amended; tort law; contract law; wrongful discharge; discrimination; harassment;
fraud; defamation; emotional distress; and breach of the implied covenant of
implied good faith and fair dealing.
EMPLOYEE HEREBY ACKNOWLEDGES AND AGREES THAT
THIS RELEASE IS A GENERAL RELEASE AND THAT BY
SIGNING THIS AGREEMENT, EMPLOYEE IS SIGNING THIS RELEASE


Nothing in this Agreement shall be construed to prohibit Employee from
commencing, instituting, participating, providing truthful information, or
otherwise assisting in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Securities and Exchange Commission or any other Federal, State, or local
government agency. For the avoidance of doubt, nothing herein prevents Employee
from receiving any whistleblower or similar award. Further, this release shall
not be deemed to affect a release of any claim that may not be released by law,
including rights to unemployment or workers’ compensation, and rights to vested
benefits governed by ERISA, nor shall it be deemed to affect a release of any
right to enforce the terms of this Agreement. Employee represents and warrants
that Employee has not previously filed or joined in any claim released herein.


14.Waiver and Release Acknowledgement. Employee acknowledges that Employee is
knowingly and voluntarily making the above waiver and release.  Employee also
acknowledges that the consideration given for the waiver and the release in the
preceding paragraphs hereof is in addition to anything of value to which
Employee was already entitled.  Employee further acknowledges that Employee has
been advised by this writing that:
a.
The General Release includes a release of all claims arising under the Age
Discrimination in Employment Act (“ADEA”), a federal statute that prohibits
employers from discriminating against employees age 40 and over on the basis of
age.

b.
Employee has been given the opportunity to consider this Agreement for
twenty-one (21) days [if 2 or more EEs being separated, use forty-five (45)
days] before executing it. If Employee executes this Agreement within 21 [45]
days of the date of its delivery, Employee acknowledges



19





--------------------------------------------------------------------------------




that such decision was entirely voluntary and Employee had the opportunity to
consider this Agreement for the entire 21 [45]-day period.
c.
For a period of seven (7) days from the date of the execution of this Agreement,
Employee shall retain the right to revoke the waiver of claims arising under the
ADEA. In order to exercise the right to revoke the waiver of ADEA claims,
Employee must provide written notice to comScore no later than 5:00 p.m. on the
seventh calendar day following the execution of this Agreement to Carol
DiBattiste, General Counsel and Chief Compliance, Privacy and People Officer,
cdibattiste@comscore.com. If the Employee elects to exercise this revocation
right, this Agreement shall be voidable in its entirety at the discretion of the
Company and, if it so chooses to void the Agreement, the Company shall then be
relieved of any and all obligations to make any payments conditioned on
execution of this Agreement. If Employee does not revoke the waiver of claims
under the ADEA, Employee understands and agrees that this Agreement will become
fully enforceable immediately after the expiration of such revocation period;

d.
Employee has been and is advised to consult an attorney regarding this agreement
prior to executing it and has been given sufficient time to do so;

e.
Employee has received full and adequate consideration for this General Release;
and

f.
Employee fully understands and acknowledges the significance and consequences of
this Agreement and represents by Employee signature that the terms of this
Agreement are fully understood and voluntarily accepted by Employee.

15.No Admission of Liability. This Agreement is not intended as an admission of
liability by any party.


16.Miscellaneous. This Agreement, including Exhibit A, constitutes the full and
entire understanding and agreement between the parties regarding the subjects
hereof. It is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein, and it supersedes
any other such promises, warranties or representations. This Agreement shall
bind the heirs, personal representatives, successors and assigns of both
Employee and the Company, and inure to the benefit of both Employee and the
Company, their heirs, successors and assigns. Employee represents and warrants
that Employee has not previously assigned or transferred, or purported to assign
or transfer, to any person or entity, any of the claims released herein and
Employee agrees to indemnify and hold harmless the Released Parties from any
claim, demand, debt, obligation, liability, cost, expense, right of action or
cause of action based on, arising out of or in assignment. If any provision of
this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question shall be modified by the court so as to be
rendered enforceable. This Agreement shall be governed in all respects by the
laws of the Commonwealth of Virginia, without reference to its choice of law
rules.


20





--------------------------------------------------------------------------------






The undersigned state that they have carefully read this Agreement, that they
know and understand its terms, and they sign it freely.
COMPANY:


COMSCORE, INC.


By:
___________________________
Name:
Title:


EMPLOYEE:
________________________
NAME                            Date


                    
Exhibit A – At Will Employment, Confidential Information, Invention Assignment
and Arbitration Agreement








21





--------------------------------------------------------------------------------






Appendix B


COMSCORE, INC.


AT WILL EMPLOYMENT, CONFIDENTIAL INFORMATION, INVENTION ASSIGNMENT
AND ARBITRATION AGREEMENT


a
As a condition of my employment with comScore, Inc., its subsidiaries,
affiliates, successors or assigns (together, the “Company”), and in
consideration of my employment with the Company and my receipt of the
compensation now and hereafter paid to me by Company, I agree to the following:


1.    At-Will Employment.


I UNDERSTAND AND ACKNOWLEDGE THAT MY EMPLOYMENT WITH THE COMPANY IS FOR AN
UNSPECIFIED DURATION AND CONSTITUTES “AT-WILL” EMPLOYMENT. I ALSO UNDERSTAND
THAT ANY REPRESENTATION TO THE CONTRARY IS UNAUTHORIZED AND NOT VALID UNLESS
OBTAINED IN WRITING AND SIGNED BY THE PRESIDENT OF THE COMPANY. I ACKNOWLEDGE
THAT THIS EMPLOYMENT RELATIONSHIP MAY BE TERMINATED AT ANY TIME, WITH OR WITHOUT
GOOD CAUSE OR FOR ANY OR NO CAUSE, AT THE OPTION EITHER OF THE COMPANY OR
MYSELF, WITH OR WITHOUT NOTICE.


2.    Confidential Information.


(a)    Company Information. I agree, at all times during my employment with the
Company and thereafter, to hold in strictest confidence, and not to use, except
for the benefit of the Company as required to perform my duties for the Company,
and not to disclose to any person, firm or corporation without written
authorization of the Board of Directors of the Company, any Confidential
Information of the Company. I understand that “Confidential Information” means
any non‑public information that relates to the actual or anticipated business or
research and development of the Company, technical data, trade secrets or
know-how, including, but not limited to, research, product plans or other
information regarding the Company’s products or services and markets therefor,
customer lists and customers (including, but not limited to, customers of the
Company on whom I called or with whom I became acquainted during the term of my
employment), software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
panel recruitment, maintenance and operation, marketing, finances or other
business information. I further understand that Confidential Information does
not include the general skills I have gained during my Company employment,
information about the terms and conditions of my employment, or any information
that has become publicly known and made generally available through no wrongful
act of mine or of others who were under confidentiality obligations as to the
information disclosed.


(b)    Former Employer Information. I agree that I will not, during my
employment with the Company, improperly use or disclose any proprietary
information or trade secrets belonging to any other person or entity, including
any former or concurrent employer of mine. I further agree not to bring onto the


22





--------------------------------------------------------------------------------




premises of the Company any unpublished document or proprietary information
belonging to any such employer, person or entity unless consented to in writing
by such employer, person or entity.


(c)    Third Party Information. I recognize that the Company has received and in
the future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company’s agreement with such third party.


(d)    Protected Activity. Notwithstanding any other provision of this Agreement
or the Exhibits hereto, I understand and acknowledge that I shall not be held
liable under this Agreement or any federal or state trade secret law for making
any confidential disclosure of a trade secret or other Confidential Information
to a government official or an attorney for purposes of reporting or
investigating a suspected violation of law or regulation, or in a court filing
under seal, and I further understand and acknowledge that I do not need to
obtain authorization from the Company for such a disclosure.


3.    Inventions.


(a)    Inventions Retained and Licensed. I have attached hereto, as Exhibit A, a
list describing all inventions, original works of authorship, developments,
improvements, and trade secrets which were made by me prior to my employment
with the Company (collectively referred to as “Prior Inventions”), which belong
to me, which relate to the Company’s proposed business, products or research and
development, and which are not assigned to the Company hereunder; or, if no such
list is attached, I represent that there are no such Prior Inventions. If in the
course of my employment with the Company, I incorporate into a Company product,
process or service a Prior Invention owned by me or in which I have an interest,
I hereby grant to the Company a nonexclusive, royalty-free, fully paid-up
irrevocable, perpetual, worldwide license to make, have made, modify, use and
sell such Prior Invention as part of or in connection with such product, process
or service, and to practice any method related thereto unless I and the Company
have agreed otherwise in writing with respect to such Prior Invention.


(b)    Assignment of Inventions. I agree that I will promptly make full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby assign to the Company, or its designee, all my right,
title, and interest in and to any and all inventions, original works of
authorship, developments, concepts, improvements, designs, discoveries, ideas,
trademarks or trade secrets, whether or not patentable or registrable under
copyright or similar laws, which I may solely or jointly conceive or develop or
reduce to practice, or cause to be conceived or developed or reduced to
practice, during the period of time I am in the employ of the Company
(collectively referred to as “Inventions”), except as provided in Section 3(f)
below. I further acknowledge that all original works of authorship which are
made by me (solely or jointly with others) within the scope of and during the
period of my employment with the Company and which are protectable by copyright
are “works made for hire” as that term is defined in the United States Copyright
Act. I understand and agree that the decision whether or not to commercialize or
market any invention developed by me solely or jointly with others is within the
Company’s sole discretion and for the Company’s sole benefit and that no royalty
will be due to me as a result of the Company’s efforts to commercialize or
market any such invention.




23





--------------------------------------------------------------------------------




(c)    Inventions Assigned to the United States. I agree to assign to the United
States government all my right, title, and interest in and to any and all
Inventions whenever such full title is required to be in the United States by a
contract between the Company and the United States or any of its agencies.


(d)    Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Inventions made by me (solely or jointly with others)
during the term of my employment with the Company. The records will be in the
form of notes, sketches, drawings and any other format that may be specified by
the Company. The records will be available to and remain the sole property of
the Company at all times.


(e)    Patent and Copyright Registrations. I agree to assist the Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in the Inventions and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and exclusive
rights, title and interest in and to such Inventions, and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto. I further agree that my obligation to execute or cause to be executed,
when it is in my power to do so, any such instrument or papers shall continue
after the termination of this Agreement. If the Company is unable because of my
mental or physical incapacity or for any other reason to secure my signature to
apply for or to pursue any application for any United States or foreign patents
or copyright registrations covering Inventions or original works of authorship
assigned to the Company as above, then I hereby irrevocably designate and
appoint the Company and its duly authorized officers and agents as my agent and
attorney-in-fact, to act for and in my behalf and stead to execute and file any
such applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations thereon
with the same legal force and effect as if executed by me.


(f)    Exception to Assignments. I understand that, whether or not I am a
California resident, the provisions of this Agreement requiring assignment of
Inventions to the Company do not apply to any invention which qualifies fully
under the provisions of California Labor Code Section 2870 (attached hereto as
Exhibit B). I will advise the Company promptly in writing of any inventions that
I believe meet the criteria in California Labor Code Section 2870 and not
otherwise disclosed on Exhibit A.


4.    Conflicting Employment. I agree that, during my employment with the
Company, I will not engage in any other employment, occupation, consulting or
other business activity directly related to the business in which the Company is
then involved, nor will I engage in any other activities that conflict with my
obligations to the Company.


5.    Returning Company Documents. I agree that, upon the termination of my
Company employment (or at any earlier time as requested by the Company), I will
promptly deliver to the Company (and will not keep in my possession, recreate or
deliver to anyone else) any and all Confidential Information and copies thereof,
as well as any other Company property, including without limitation devices,
records, data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, equipment, other documents or
property, or reproductions of any aforementioned items developed by me pursuant
to my employment with the Company or otherwise belonging to the Company, its
successors or


24





--------------------------------------------------------------------------------




assigns, including, without limitation, those records maintained pursuant to
paragraph 3(d). In the event of the termination of my employment, I agree to
sign, deliver and comply with the “Termination Certification” attached hereto as
Exhibit C.
6.Notification of Other Employer. I authorize the Company to notify any of my
current or prospective employers about my rights and obligations under this
Agreement including, if the Company so chooses, by providing a copy of this
Agreement in whole or in part.
7.Restrictive Covenants.
(a)    I understand and acknowledge that, without my agreement to the covenants
set forth below, the Company would not hire me or, if I am already employed by
the Company, it would not continue my employment with the Company. I further
understand and agree that, in my position with the Company, I will be given
access to the Company’s Confidential Information and trade secret information, I
will be provided with job training, and I may be entrusted with the Company’s
goodwill if I have access to the Company’s customer relationships. I acknowledge
and agree that the Company has a legitimate business interest in protecting the
confidentiality of its information, its investment in its employees and its
goodwill with its customers. Further, I acknowledge and agree that the following
obligations are reasonable and necessary to preserve the confidential and
proprietary nature of the Company’s Confidential Information and to protect the
business, value and legitimate interests of the Company.
(b)    During my employment with the Company and for 18 months after my Company
employment ends (regardless of the reason) (the “Restricted Period”), I shall
not either directly or indirectly (i) solicit, induce or encourage any Company
employee to leave his or her Company employment, (ii) solicit, induce or recruit
any Company employee, or individual who was a Company employee within the last
six (6) months of my Company employment, to become employed by any other person
or entity, or (iii) hire as an employee, independent contractor, or otherwise
any person then employed by the Company.
(c)    During the Restricted Period, I shall not either directly or indirectly
(i) solicit, induce or encourage any Client to cease doing business with, or to
reduce the amount of business it does with, the Company; (ii) solicit (other
than on behalf of the Company) to provide products or services on behalf of a
Competitor to any Client, or (iii) solicit (other than on behalf of the Company)
to provide products or services on behalf of a Competitor to any Prospective
Client. For the purposes of this Section 7(c) only, the term “Client” shall mean
any client of the Company on whose account I worked, with whom/which I had
direct and significant contact during the last two years of my Company
employment, or about whom/which I obtained confidential information during the
course of my Company employment. For the purposes of this Section 7(c) only, the
term “Prospective Client” shall mean an individual or entity solicited by the
Company during the last year of my employment, and about whom/which I either
gained confidential information or with whom/which I had contact during my
Company employment.
(d)    During the Restricted Period, and in the Restricted Territory, I shall
not become employed by or otherwise engaged by any person or entity identified
as a competitor in the Company’s most recent Annual Report on Form 10-K
preceding my termination date, as well as persons or entities named in such Form
10-K that offer products and services in the specific business lines identified
as competitive within such report (but, in either case, only with respect to
those divisions or business lines that offer products or services competitive
with the Company) (a “Competitor”) if the position I will hold (i) requires me
to perform duties or responsibilities substantively similar to those I performed
for the


25





--------------------------------------------------------------------------------




Company during the last two years of my Company employment, or (ii) would
require me to use or disclose any Confidential Information of the Company. For
the avoidance of doubt, I will not be restricted from providing services to
divisions of identified persons or entities that do not compete with products
and services that the Company offers, such as, by way of example from the
Company’s 2017 Form 10-K, divisions of Nielsen, Google, Facebook, IBM, Oracle,
Comcast and Adobe, that do not offer products or services competitive with those
of the Company. The term “Restricted Territory” shall mean any nation or country
where the Company has transacted business or actively marketed its products or
services at any time during the last year of my Company employment.


8.    Conflict of Interest Guidelines. I agree to diligently adhere to the
Conflict of Interest Guidelines attached as Exhibit D hereto.


9.    Personal Use of Company Information Policy. I agree to diligently adhere
to the Personal Use of Company Information Policy attached as Exhibit E hereto.


10.    Representations. I agree to execute any proper oath or verify any proper
document required to carry out the terms of this Agreement. I represent that my
performance of all the terms of this Agreement will not breach any agreement to
keep in confidence proprietary information acquired by me in confidence or in
trust prior to my employment by the Company. I represent that I have not
breached and will not breach any continuing obligations or duties owed to a
prior or current employer (including obligations regarding non-competition and
non-solicitation). I hereby represent and warrant that I have not entered into,
and I will not enter into, any oral or written agreement in conflict herewith.


11.    Arbitration and Equitable Relief.


(a)    Arbitration. In consideration of my employment with the Company, its
promise to arbitrate all employment-related disputes and my receipt of the
compensation, pay raises and other benefits paid to me by the Company, at
present and in the future, I agree that any and all controversies, claims, or
disputes with the Company and any employee, officer, director, shareholder or
benefit plan of the Company in their capacity as such or otherwise arising out
of, relating to, or resulting from my employment with the Company or the
termination of my employment with the Company, including any breach of this
agreement, shall be subject to binding arbitration, except for claims that may
not be subject to arbitration under applicable law (such as unemployment or
workers compensation claims or whistleblower retaliation claims under the
Sarbanes-Oxley Act). Notwithstanding anything herein to the contrary, this
agreement to arbitrate shall not apply to any claims that, at the time they are
asserted, are not permitted to be subject to a pre-dispute arbitration agreement
under any contract between comScore and an agency of the U.S. federal government
(or applicable subcontract) that is governed by Section 8116 of the Department
of Defense Appropriations Act of 2010; Subpart 222.74 of the Defense Federal
Acquisition Regulation Supplement; and/or any other similar provision of law. I
also acknowledge that comScore and I agree that each may bring claims against
the other only in my or comScore’s individual capacity, and not as a plaintiff
or class member in any purported class or representative proceeding. I further
understand that this agreement to arbitrate also applies to any disputes that
the Company may have with me.
(b)    Procedure. I agree that any arbitration will be administered by the
American Arbitration Association (“AAA”) and that the neutral arbitrator will be
selected in a manner consistent with its national rules for the resolution of
employment disputes. I agree that the arbitrator shall have the power to decide
any motions brought by any party to the arbitration, including motions for
summary judgment and/


26





--------------------------------------------------------------------------------




or adjudication and motions to dismiss and demurrers, prior to any arbitration
hearing. I also agree that the arbitrator shall have the power to award any
remedies, including attorneys’ fees and costs, available under applicable law. I
understand that the Company will pay for any administrative or hearing fees
charged by the arbitrator or AAA except that I shall pay the first $125.00 of
any filing fees associated with any arbitration I initiate. I agree that the
decision of the arbitrator shall be in writing.
(c)    Remedy. Except as provided by this agreement, arbitration shall be the
sole, exclusive and final remedy for any dispute between me and the Company.
Accordingly, except as provided for by this agreement, neither I nor the Company
will be permitted to pursue court action regarding claims that are subject to
arbitration. Notwithstanding, the arbitrator will not have the authority to
disregard or refuse to enforce any lawful Company policy, and the arbitrator
shall not order or require the Company to adopt a policy not otherwise required
by law which the Company has not adopted.
(d)    Availability of Injunctive Relief. Both parties agree that any party may
petition a court for injunctive relief including, but not limited to, where
either party alleges or claims a violation of this Agreement or any other
agreement regarding trade secrets, confidential information, or nonsolicitation.
Both parties understand that any breach or threatened breach of such an
agreement will cause irreparable injury and that money damages will not provide
an adequate remedy therefore and both parties hereby consent to the issuance of
an injunction. In the event either party seeks injunctive relief, the prevailing
party shall be entitled to recover reasonable costs and attorneys’ fees.
(e)    Administrative Relief. I understand that this Agreement does not prohibit
me from pursuing an administrative claim with a local, state or federal
administrative body such as the Equal Employment Opportunity Commission. This
agreement does, however, preclude me from pursuing court action regarding any
such claim.
(f)    Voluntary Nature of Agreement. I acknowledge and agree that I am
executing this Agreement voluntarily and without any duress or undue influence
by the Company or anyone else. I further acknowledge and agree that I have
carefully read this Agreement and that I have asked any questions needed for me
to understand the terms, consequences and binding effect of this Agreement and
fully understand it, including that I am waiving my right to a jury trial.
Finally, I agree that I have been provided an opportunity to seek the advice of
an attorney of my choice before signing this Agreement.


12. General Provisions.


    (a)    Governing Law; Consent to Personal Jurisdiction. This Agreement will
be governed by the laws of the Commonwealth of Virginia. I hereby expressly
consent to the personal jurisdiction of the state and federal courts located in
Virginia for any lawsuit filed there against me by the Company arising from or
relating to this Agreement.


(b)    Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and supersedes all prior discussions or representations between us including,
but not limited to, any representations made during my interview(s) or
relocation negotiations, whether written or oral. No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing signed by the President of the Company and
me. Any subsequent change or changes in my duties, salary or compensation will
not affect the validity or scope of this Agreement.




27





--------------------------------------------------------------------------------




(c)    Severability. If one or more of the provisions in this Agreement are
deemed void by law, then the remaining provisions will continue in full force
and effect, provided, however, that should any provision of this Agreement
requiring the arbitration of claims on an individual basis and/or prohibiting
class and representative proceedings be determined invalid or unenforceable,
then any class or collective claim that would otherwise have been subject to
arbitration pursuant to Paragraph 11 of this Agreement shall not proceed in
arbitration, but rather shall be required to be filed in a court of competent
jurisdiction.  Any other claim subject to arbitration pursuant to Paragraph 11
of this Agreement, whether related or unrelated, that can validly be required to
proceed on an individual basis shall remain subject to arbitration under the
terms of this Agreement.  Any claim that is filed in a court of competent
jurisdiction pursuant to the terms of this paragraph shall be required to return
to arbitration in the event the lawsuit does not proceed on a class or
representative basis.  In no event shall any class or representative proceeding
be permitted to proceed in arbitration.


(d)    Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors and its assigns.






[Signature Page Follows]


28





--------------------------------------------------------------------------------







This At Will Employment, Confidential Information, Invention Assignment and
Arbitration Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument.






Date:
 
 
 
 
 
 
 
Signature
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Name of Employee
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
COMSCORE, INC.
 
 
 
 
 
 
 
 
 
By:
 





                        


















29





--------------------------------------------------------------------------------





EXHIBIT A




LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP




Identifying Number
Title                Date                or Brief Description    




















































___ No inventions or improvements


___ Additional Sheets Attached


Signature of Employee: __________________________


Print Name of Employee: ____________________________




Date: ________________









--------------------------------------------------------------------------------





EXHIBIT B
CALIFORNIA LABOR CODE SECTION 2870
INVENTION ON OWN TIME-EXEMPTION FROM AGREEMENT
“(a)    Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:
(1)    Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or
(2)    Result from any work performed by the employee for the employer.
(b)    To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”



















--------------------------------------------------------------------------------





EXHIBIT C


COMSCORE, INC.


TERMINATION CERTIFICATION




This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to comScore, its subsidiaries, affiliates, successors or assigns
(together, the “Company”).


I further certify that I have complied with all the terms of the Company’s At
Will Employment, Confidential Information, Invention Assignment and Arbitration
Agreement signed by me, including the reporting of any inventions and original
works of authorship (as defined therein), conceived or made by me (solely or
jointly with others) covered by that agreement.


I further agree that, in compliance with the At Will Employment, Confidential
Information, Invention Assignment and Arbitration Agreement, I will preserve as
confidential all trade secrets, confidential knowledge, data or other
proprietary information relating to products, processes, know-how, designs,
formulas, developmental or experimental work, computer programs, databases,
other original works of authorship, customer lists, business plans, financial
information or other subject matter pertaining to any business of the Company or
any of its employees, clients, consultants or licensees.


I further agree that for 18 months from this date, I will not solicit, induce,
recruit or encourage any of the Company’s employees to leave their employment.






Date: ____________________






____________________________________________
(Employee’s Signature)








____________________________________________
(Type/Print Employee’s Name)









--------------------------------------------------------------------------------






EXHIBIT D


COMSCORE, INC.


CONFLICT OF INTEREST GUIDELINES


It is the policy of comScore to conduct its affairs in strict compliance with
the letter and spirit of the law and to adhere to the highest principles of
business ethics. Accordingly, all directors, officers, employees and independent
contractors must avoid activities which are in conflict, or give the appearance
of being in conflict, with these principles and with the interests of the
Company. The following are examples of potentially compromising situations which
must be avoided. Any potential conflicts must be reported in accordance with the
Company’s Code of Business Conduct and Ethics, and written approval for
continuation must be obtained.


1.    Revealing confidential information to outsiders or misusing confidential
information. Unauthorized divulging of information is a violation of Company
policy whether or not for personal gain and whether or not harm to the Company
is intended. (The At Will Employment, Confidential Information, Invention
Assignment and Arbitration Agreement elaborates on this principle and is a
binding agreement.)


2.    Accepting or offering substantial gifts, excessive entertainment, favors
or payments which may be deemed to constitute undue influence or otherwise be
improper or embarrassing to the Company.


3.    Participating in civic or professional organizations that might involve
divulging confidential information of the Company.


4.    Initiating or approving personnel actions affecting reward or punishment
of employees or applicants where there is a family relationship or is or appears
to be a personal or social involvement.


5.    Initiating or approving any form of personal or social harassment of
employees.


6.    Holding outside directorships in suppliers, customers or competing
companies, where such directorship might influence in any manner a decision or
course of action of the Company. Permitting personal investments in, and
personal financial speculation with respect to, suppliers, customers or
competing companies, to influence in any manner a decision or course of action
of the Company.


7.    Borrowing from or lending to employees, customers or suppliers.


8.    Acquiring real estate of interest to the Company.


9.    Improperly using or disclosing to the Company any proprietary information
or trade secrets of any former or concurrent employer or other person or entity
with whom obligations of confidentiality exist.


10.    Unlawfully discussing prices, costs, customers, sales or markets with
competing companies or their employees.









--------------------------------------------------------------------------------





11.    Making any unlawful agreement with distributors with respect to prices.


12.    Improperly using or authorizing the use of any inventions which are the
subject of patent claims of any other person or entity.


13.    Using, trading or helping others to use or trade securities based upon
confidential information or in any way using confidential or proprietary
information for personal gain.
14.    Communicating to third parties any proprietary information in the absence
of a specific contractual arrangement with Company to provide such information.
15.    Engaging in any conduct which is not in the best interest of the Company.


Each director, officer, employee and independent contractor must take every
necessary action to ensure compliance with these guidelines and the Company’s
Code of Business Conduct and to bring problem areas to the attention of higher
management for review. Violations of these guidelines, the Company’s Code of
Business Conduct and Ethics, or other Company policies may result in discharge
without warning.







--------------------------------------------------------------------------------





EXHIBIT E
COMSCORE, INC.


PERSONAL USE OF COMPANY INFORMATION


comScore is a provider of online commerce activity and related internet
behavioral intelligence. One of comScore’s goals is to be the leading provider
of accurate and objective data and analysis of ecommerce activities and trends.
An important focus of comScore’s service is studying specific companies,
specific online sectors, and targeted econometric conditions. comScore clients
pay to receive this valuable information and all comScore employees and partners
must act to preserve its commercial value. To avoid any actual and/or perceived
conflicts or issues, comScore prohibits employee use of comScore data for
personal gain or for any purpose other than official comScore business. This
includes, but is not limited to, trading in specific company stocks or indexes
based on comScore information in advance of it being made publicly available, or
communicating such information to third parties for the purpose of financial
gain where there is no contractual relationship with comScore to provide such
information.


Examples of comScore proprietary Information include, but are not limited to:
a.
data that comScore receives from its clients

b.
all data that comScore collects from its panelists

c.
any and all analysis comScore prepares on behalf of specific clients

d.
any and all analysis comScore prepares for the general population before it is
released to the general population

e.
any other client information deemed to be of a confidential nature such as
earnings projections, proposed capital transaction activity, bankruptcy or
restructurings, changes in assets, including intellectual property, etc.

f.
all other confidential, non-public information used in comScore’s business



Prohibited Actions (Effective February 2002)
1.
Employees are prohibited from using, trading or helping others to use or trade
equities based upon comScore proprietary information and in any way using
proprietary information for personal gain.

2.
Employees are prohibited from communicating to third parties any proprietary
information in the absence of a specific contractual arrangement with comScore
to provide such information.

Compliance Procedures
1.
comScore’s Chief Financial Officer shall serve as Compliance Officer with regard
to this Policy. The role of the Compliance Officer is to provide guidance to
employees and ensure compliance with this policy.

2.
All new comScore employees, before commencing employment, will be required to
read this Policy and to attest that they understand it and agree to comply with
it.

3.
All existing comScore employees will be required annually to certify that they
continue to understand this policy and agree to abide by its requirements.

4.
Each comScore employee agrees that he or she shall provide, upon request from
the Compliance Officer, account statements or trade records for any brokerage
firm accounts held in the employee’s name or held by an immediate family member.








--------------------------------------------------------------------------------









FAILURE TO COMPLY
comScore reserves the right to take action against its employees for failing to
comply with this policy. Such action may include termination and recovery of all
damages arising from any violation.
I understand and acknowledge that I shall not be held liable under this
Agreement or any federal or state trade secret law for making any confidential
disclosure of a trade secret or other Confidential Information to a government
official or an attorney for purposes of reporting or investigating a suspected
violation of law or regulation, or in a court filing under seal, and I further
understand and acknowledge that I do not need to obtain authorization from the
Company for such a disclosure.


Acknowledged: __________________________        Date: _____________________
Print Name: __________________________

















